Citation Nr: 1416716	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-23 687	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder.

2.  Entitlement to an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to March 2009, with additional service in the Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in Fargo, North Dakota.  In April 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Although the evidence demonstrated that the Veteran is a full-time student, during the pendency of this appeal, he asserted that the symptoms associated with his service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, rendered him unable to work.  As such, the Board concludes that a separate claim of entitlement to TDIU has been raised, is within the Board's jurisdiction, and, thus, it will be addressed herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, and the issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder.

2.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.

3.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for PTSD.

4.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(a), (b), (c) (2013).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

4.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for depression have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the April 2012 Board hearing, the Veteran expressed a desire to withdraw his claims of entitlement to (1) an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder; (2) an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain; (3) service connection for PTSD; and (4) service connection for depression.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Thus, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to (1) an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder; (2) an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain; (3) service connection for PTSD; and (4) service connection for depression, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for an anxiety disorder, not otherwise specified, and intermittent explosive disorder, is dismissed.

The appeal as to the issue of entitlement to an effective date prior to August 12, 2010, for the award of service connection for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, is dismissed.

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

The appeal as to the issue of entitlement to service connection for depression is dismissed.


REMAND

Pursuant to his claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, the Veteran was most recently provided a VA examination in October 2010.  Following this examination, the evidence associated with the claim file demonstrated that the Veteran's disability worsened.  Specifically, an April 2012 VA physical therapy report showed that the Veteran's lumbar spine forward flexion was limited to 53 degrees, whereas, during the October 2010 VA examination, forward flexion was limited to 85 degrees, with pain starting at 70 degrees.  Further, the Veteran testified at an April 2012 Board hearing that the functional impairment associated with the his service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, was more severe than what was demonstrated by the October 2010 VA examination.  The Board finds that the October 2010 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, especially in light of the subsequently dated evidence and the Veteran's April 2012 testimony.  Additionally, the Board finds that a question remains as to the presence of neurological symptoms associated with the Veteran's service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.  No diagnoses of neurological disabilities were rendered by the October 2010 VA examiner; however, during the April 2012 Board hearing, the Veteran reported experiencing bilateral lower extremity neurological symptoms.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to afford the Veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the reasonably raised claim of entitlement to TDIU, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim of entitlement to TDIU is "intertwined" with the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.  Consequently, and given that no development of this claim has been undertaken, the Board finds that the claim of entitlement of TDIU must be remanded for development and adjudication contemporaneous to that of the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO must provide to the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The RO must afford the Veteran a VA examination to determine the current severity of his service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, expressed in terms of the degree of additional range of motion loss.  Further, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, including, but not limited to, bilateral lower extremity radiculopathy.  

Additionally, the examiner must also note whether the Veteran has any associated intervertebral disc syndrome.  If so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.  

Finally, the examiner must describe functional limitations resulting from the Veteran's degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.  

A complete rationale for all opinions must be provided.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, to include consideration of separate ratings for any associated objective neurological abnormalities.

4.  Thereafter, the RO should schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The Veteran's claim file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The examiner must then provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disabilities.  

A complete rationale for all opinions must be provided.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Once the above actions have been completed, the RO must adjudicate the claim of entitlement to TDIU, to include consideration of all relevant evidence of record.

7.  If any benefit remains denied, with respect to the claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain, and/or the claim of entitlement to TDIU, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


